
	
		III
		109th CONGRESS
		2d Session
		S. RES. 582
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2006
			Mr. Reid (for
			 Mr. Inouye) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Urging the people of the United States to
		  observe Global Family Day and One Day of Peace and Sharing.
	
	
		Whereas in 2005, the people of the world suffered many
			 calamitous events, including devastation from tsunamis, terror attacks, wars,
			 famines, genocides, hurricanes, earthquakes, political and religious conflicts,
			 diseases, poverty, and rioting, all necessitating global cooperation,
			 compassion, and unity previously unprecedented among diverse cultures, faiths,
			 and economic classes;
		Whereas grave global challenges in 2006 may require
			 cooperation and innovative problem-solving among citizens and nations on an
			 even greater scale;
		Whereas, on December 15, 2000, Congress adopted Senate
			 Concurrent Resolution 138, expressing the sense of Congress that the President
			 of the United States should issue a proclamation each year calling upon the
			 people of the United States and interested organizations to observe an
			 international day of peace and sharing at the beginning of each year;
		Whereas, in 2001, the United Nations General Assembly
			 adopted Resolution 56/2, which invited Member States, intergovernmental
			 and non-governmental organizations and all the peoples of the world to
			 celebrate One Day in Peace, 1 January 2002, and every year
			 thereafter;
		Whereas many foreign heads of State have recognized the
			 importance of establishing Global Family Day, a special day of international
			 unity, peace, and sharing, on the first day of each year; and
		Whereas family is the basic structure of humanity, thus,
			 we must all look to the stability and love within our individual families to
			 create stability in the global community: Now, therefore, be it
		
	
		That the Senate urgently
			 requests—
			(1)the people of the
			 United States to observe Global Family Day and One Day of Peace and Sharing
			 with appropriate activities stressing the need—
				(A)to eradicate
			 violence, hunger, poverty, and suffering; and
				(B)to establish
			 greater trust and fellowship among peace-loving countries and families
			 everywhere; and
				(2)that American
			 businesses, labor organizations, and faith and civic leaders are urged to join
			 in promoting appropriate activities for Americans and in extending appropriate
			 greetings from the families of America to families in the rest of the
			 world.
			
